DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 06/08/22 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 7560592 in view of US20110251284 (‘284). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘592 and the instant application claim antimicrobial compositions comprising the exact same active agents in solution/composition along with buffers which buffer the solution to the same pH that are instantly claimed, surfactants/wetting agents, and wherein the halosulfonamide is present in the composition in overlapping amounts to those instantly claimed. ‘592 specifically teaches methods of killing microorganisms comprising applying/contacting an area with a biocidal solution comprising an effective amount of the same halosulfonamides instantly claimed and they prefer alcohols which would readily evaporate to leave a coating of the halosulfonamide on the surface, especially since they do not claim removing or rinsing or wiping the composition off of the surface to which it was applied, which was treated with the antimicrobial solution comprising the same amounts of halosulfonamide. Thus, the halosulfonamide solution of ‘592 would form a coating upon evaporation of the alcohol solvent and therefore reads on the claimed composition which forms a coating comprising an amount of 0.0001 wt% to 100 wt% of the halosulfonamide because this would be what is left behind after the solvent evaporates. Further, as ‘592 teaches killing unwanted microorganisms in an affected area this area could literally be anything and would include things like countertops and reads on the claimed treated articles which again include anything, wherein the coating on the articles/area would be present upon evaporation of the alcohol in amounts of 0.0001 wt% to about 100 wt%. ‘592 does not specifically claim applicant’s preferred halosulfonamides, chloramine T or N-chloro-4-carboxybenzensulfonamide or wherein the process/composition used in the process further comprises the instantly claimed primary coating additive, e.g. HPMC. However, this deficiency in ‘592 is addressed by ‘284 which teaches a composition comprising applicant’s preferred chloramine T or n-chloro-4-carboxybenzylsulfonamide, and wherein they specifically prefer Chloramine T, which is diluted in water prior to use as a teat dip or spray which comprises the chloramine T or N-chloro-4-carboxybenzylsulfonamide or compound of applicant’s formula I in a concentration of about 0.0005 to about 5% by weight which overlap the instantly claimed ranges are the same ranges as are instantly claimed is allowed to evaporate where it is applied and therefore forms a coat/film on the teat/area it is applied and wherein the diluted composition prior to application comprises a wetting agent/surfactant, a buffering agent which allows the pH to be from 8 to about 9.5 which anticipates the claimed ranges of claims 6-7, and wherein the composition can further comprise a thickener, specifically HPMC which reads on the claimed primary coating additive which would help the coating comprising the active agents stay on the surfaces to which they are applied (see entire document; Claims 1-2, 4-5, 7-10, 12, 14, 19-20; [0042]; [0043, wetting agents/surfactants, buffering agents, etc.], [0045, solution evaporates, and deposits compounds]; [0041]; [0046-0047]; [0059]; [0043]; [0017]; [0020]; Claims 1, 7, 18-20). Thus, one of ordinary skill in the art would conclude that the method of killing unwanted microorganisms in ‘592 is also obviously forming a coating on the surface to which it is applied because the composition is being left on the surface and the liquid will evaporate leaving behind the halosulfonamide and one of ordinary skill in the art would be motivated to use the preferred chloramine T of ‘284 and the HPMC of ‘284 in the formula of ‘592 in order to form a very effective composition for killing microorganisms since chloramine T is known to be useful at killing microorganisms on cow teats and the HPMC will function as a thickener thereby allowing the composition to better adhere/stay on the surfaces to which it is applied. Thus, one of ordinary skill in the art would conclude that the instantly claimed composition, compound and treated article are all obvious variants of the method of US7560592 in view of ‘284 which together teach applying the same actives in the same concentrations to articles/surfaces to control/kill microorganisms which is the same thing that is being accomplished by the coating compositions and articles, etc. of the instant claims.

Claims 1-15 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8003823 in view of US20110251284. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘823 claims a process of controlling odor which comprises treating a material with a solution comprising the claimed halosulfonamides in the same concentrations/amounts which are instantly claimed, particularly chloramine T, so the process for controlling odor would also obviously be antimicrobial since it comprises the claimed compounds in the claimed amounts/concentrations, and ‘823 teaches wherein the solution comprising the claimed halosulfonamides further comprises a buffer which achieves the same pH of the solution as is instantly claimed and wherein the composition includes a wetting agent/surfactant, and can include an alcohol, which would readily evaporate to leave a coating/residue of the halosulfonamide on the material that is being treated, especially since they do not claim removing or rinsing or wiping the composition off of the material as part of their process. Thus, the process of ‘823 would also form coatings and comprises the same compounds and is taught to be applied to articles/materials which reads on the instantly claimed articles which are treated with a coating/coating composition and as the compounds are being used in the same/overlapping concentrations in the process of ‘823 the process of ‘823 is invariably also killing microorganisms for the same periods of time that are instantly claimed since this is a property of the claimed compounds when used in the claimed compositions which are taught by ‘823. ‘823 merely does not teach wherein the composition used to form the coatings comprises a primary coating additive, e.g. HPMC. However, this deficiency in ‘823 is addressed by ‘284. ‘284 teaches a composition comprising applicant’s preferred chloramine T or n-chloro-4-carboxybenzylsulfonamide, and wherein they specifically prefer Chloramine T, which is diluted in water prior to use as a teat dip or spray which comprises the chloramine T or N-chloro-4-carboxybenzylsulfonamide or compound of applicant’s formula I in a concentration of about 0.0005 to about 5% by weight which overlap the instantly claimed ranges are the same ranges as are instantly claimed is allowed to evaporate where it is applied and therefore forms a coat/film on the teat/area it is applied and wherein the diluted composition prior to application comprises a wetting agent/surfactant, a buffering agent which allows the pH to be from 8 to about 9.5 which anticipates the claimed ranges of claims 6-7, and wherein the composition can further comprise a thickener, specifically HPMC which reads on the claimed primary coating additive which would help the coating comprising the active agents stay on the surfaces to which they are applied (see entire document; Claims 1-2, 4-5, 7-10, 12, 14, 19-20; [0042]; [0043, wetting agents/surfactants, buffering agents, etc.], [0045, solution evaporates, and deposits compounds]; [0041]; [0046-0047]; [0059]; [0043]; [0017]; [0020]; Claims 1, 7, 18-20).  Thus, one of ordinary skill in the art would conclude that the instantly claimed inventions are obvious variants of the method/treated articles disclosed in the method of US8003823 in view of US20110251284.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 6743420 in view of US20110251284 for the same reasons that are discussed above.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 6667030 in view of US20110251284 for the same reasons that are discussed above.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 7629492 in view of US20110251284 for the same reasons that are discussed above.


Claims 1-15 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US6296841 (‘841) in view of US20110251284 (‘284).
‘841 claims a process of controlling odor which comprises treating a material with a solution comprising the claimed halosulfonamides in the same concentrations/amounts which are instantly claimed, particularly chloramine T, so the process for controlling odor would also obviously be antimicrobial since it comprises the claimed compounds in the claimed amounts/concentrations, and ‘841 teaches wherein the solution comprising the claimed halosulfonamides further comprises a buffer which achieves the same pH of the solution as is instantly claimed and wherein the composition used in the method includes a wetting agent/surfactant, and wherein Chloramine T is the preferred active agent and is used in amounts which read on the instantly claimed amounts. Thus, the Chloramine T in ‘841 is also functioning as an antimicrobial and is killing microorganisms for the same periods of time that are instantly claimed. ‘841 merely does not teach that their composition forms a coat but they never claim removing or rinsing or wiping the composition off of the surface to which the chloramine T aqueous composition was applied, or contains water. However, this deficiency in ‘841 is addressed by ‘284 which teaches a composition comprising applicant’s preferred chloramine T or n-chloro-4-carboxybenzylsulfonamide, and wherein they specifically prefer Chloramine T, which is diluted in water prior to use as a teat dip or spray which comprises the chloramine T or N-chloro-4-carboxybenzylsulfonamide or compound of applicant’s formula I in a concentration of about 0.0005 to about 5% by weight which overlap the instantly claimed ranges are the same ranges as are instantly claimed is allowed to evaporate where it is applied and therefore forms a coat/film on the teat/area it is applied and wherein the diluted composition prior to application comprises a wetting agent/surfactant, a buffering agent which allows the pH to be from 8 to about 9.5 which anticipates the claimed ranges of claims 6-7, and wherein the composition can further comprise a thickener, specifically HPMC which reads on the claimed primary coating additive which would help the coating comprising the active agents stay on the surfaces to which they are applied (see entire document; Claims 1-2, 4-5, 7-10, 12, 14, 19-20; [0042]; [0043, wetting agents/surfactants, buffering agents, etc.], [0045, solution evaporates, and deposits compounds]; [0041]; [0046-0047]; [0059]; [0043]; [0017]; [0020]; Claims 1, 7, 18-20). Thus, one of ordinary skill in the art would conclude that the method(s) of ‘841 in view of ‘284 render obvious the claimed composition, article, etc. that are instantly claimed.

Claims 1-15 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US7465829 (‘829) in view of US20110251284 (‘284) for the same reasons that are discussed above.

 
Claims 1-15 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US7371368 (‘368) in view of US20110251284 (‘284). ‘368 teaches/claims a process for controlling odor comprising applying a solution comprising an effective amount of the same haloactive sulfonamides instantly claimed to a material (which reads on the claimed article/surface, etc.), wherein the applied solution comprises a buffering agent which maintains the claimed pH ranges, and wetting agents/surfactant and fragrance, and wherein the active halosulfonamide compound is present in the same amounts which are instantly claimed, and because the compounds/compositions of ‘368 are the same as the instantly claimed compositions which form a coat and the actives are the same and are being used in overlapping amounts the articles of ‘368 which have been treated also maintain antimicrobial activity for the same periods of time that are instantly claimed. ‘368 does not claim wherein the composition which is applied to control odor forms a coating or wherein the composition comprises a primary coating additive, e.g. HPMC. ‘284 which teaches a coating composition comprising applicant’s preferred chloramine T or n-chloro-4-carboxybenzylsulfonamide, and wherein they specifically prefer Chloramine T, which is diluted in water prior to use as a teat dip or spray which comprises the chloramine T or N-chloro-4-carboxybenzylsulfonamide or compound of applicant’s formula I in a concentration of about 0.0005 to about 5% by weight which overlap the instantly claimed ranges are the same ranges as are instantly claimed is allowed to evaporate where it is applied and therefore forms a coat/film on the teat/area it is applied and wherein the diluted composition prior to application comprises a wetting agent/surfactant, a buffering agent which allows the pH to be from 8 to about 9.5 which anticipates the claimed ranges of claims 6-7, and wherein the composition can further comprise a thickener, specifically HPMC which reads on the claimed primary coating additive which would help the coating comprising the active agents stay on the surfaces to which they are applied (see entire document; Claims 1-2, 4-5, 7-10, 12, 14, 19-20; [0042]; [0043, wetting agents/surfactants, buffering agents, etc.], [0045, solution evaporates, and deposits compounds]; [0041]; [0046-0047]; [0059]; [0043]; [0017]; [0020]; Claims 1, 7, 18-20).. Thus, one of ordinary skill in the art would obviously realize that the instantly claimed coating composition, article, etc. are merely obvious variants of the method disclosed in ‘368 in view of ‘284.
Claims 1-15 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10, 15 of US9040587 (‘587) in view of US20110251284 (‘284).
‘587 teaches method of disinfecting teats of a dairy animal comprising applying an aqueous solution comprising the claimed haloactive compounds in the claimed amounts to the teat of the animal. ‘587 teaches wherein the composition has the claimed pH and can comprise a wetting agent and buffer and because the compounds/compositions of ‘587 are the same as the instantly claimed compositions which form a coating and the actives are the same and are being used in overlapping amounts the articles of ‘587 which have been treated also maintain antimicrobial activity for the same periods of time that are instantly claimed. ‘587 does not teach wherein the composition which forms a coating is used to coat an article or wherein the coating composition comprises a primary coating additive, e.g. HPMC. However, ‘284 teaches that the aqueous solution comprising the claimed haloactive sulfonamides is allowed to dry on the teat (which reads on the claimed article), and forms a film/residue on the teat which reads on the claimed coating ([0045]). ‘284 teaches a coating composition comprising applicant’s preferred chloramine T or n-chloro-4-carboxybenzylsulfonamide, and wherein they specifically prefer Chloramine T, which is diluted in water prior to use as a teat dip or spray which comprises the chloramine T or N-chloro-4-carboxybenzylsulfonamide or compound of applicant’s formula I in a concentration of about 0.0005 to about 5% by weight which overlap the instantly claimed ranges are the same ranges as are instantly claimed is allowed to evaporate where it is applied and therefore forms a coat/film on the teat/area it is applied and wherein the diluted composition prior to application comprises a wetting agent/surfactant, a buffering agent which allows the pH to be from 8 to about 9.5 which anticipates the claimed ranges of claims 6-7, and wherein the composition can further comprise a thickener, specifically HPMC which reads on the claimed primary coating additive which would help the coating comprising the active agents stay on the surfaces to which they are applied (see entire document; Claims 1-2, 4-5, 7-10, 12, 14, 19-20; [0042]; [0043, wetting agents/surfactants, buffering agents, etc.], [0045, solution evaporates, and deposits compounds]; [0041]; [0046-0047]; [0059]; [0043]; [0017]; [0020]; Claims 1, 7, 18-20). Thus, one of ordinary skill in the art would obviously realize that the instantly claimed coating composition, article, etc. are merely obvious variants of the method disclosed in ‘587 in view of ‘284.

Claims 1-15 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, 13-14, 19-20 of US8759399 in view of US20110251284 for the same reasons as discussed above.

Claims 1-15 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US9408940 (‘940) in view of US20110251284 (‘284).
‘940 claims an odor-controlling article comprising a substrate which has had the instantly claimed haloactive compounds, specifically the instantly claimed chloramine-T or N-chloro-4-carboxybenzenesulfonamide, which are applied in the same amounts/concentrations to the substrate (which reads on the instantly claimed article which is treated with the claimed compounds), and wherein the composition comprising the haloactive compounds comprises a buffer and because the compounds/compositions of ‘940 are the same as the instantly claimed compositions which form a coat and the actives are the same and are being used in overlapping amounts the articles of ‘940 which have been treated also maintain antimicrobial activity for the same periods of time that are instantly claimed. ‘940 merely does not claim wherein the haloactive sulfonamide composition forms a coat on the absorbent article, and wherein the composition that is applied maintains the claimed pH, comprises a primary coating active e.g. HPMC, and a surfactant/wetting agent and solvent/water. However, these deficiencies in ‘940 are addressed by ‘284. ‘284 teaches a coating composition comprising applicant’s preferred chloramine T or n-chloro-4-carboxybenzylsulfonamide, and wherein they specifically prefer Chloramine T, which is diluted in water prior to use as a teat dip or spray which comprises the chloramine T or N-chloro-4-carboxybenzylsulfonamide or compound of applicant’s formula I in a concentration of about 0.0005 to about 5% by weight which overlap the instantly claimed ranges are the same ranges as are instantly claimed is allowed to evaporate where it is applied and therefore forms a coat/film on the teat/area it is applied and wherein the diluted composition prior to application comprises a wetting agent/surfactant, a buffering agent which allows the pH to be from 8 to about 9.5 which anticipates the claimed ranges of claims 6-7, and wherein the composition can further comprise a thickener, specifically HPMC which reads on the claimed primary coating additive which would help the coating comprising the active agents stay on the surfaces to which they are applied (see entire document; Claims 1-2, 4-5, 7-10, 12, 14, 19-20; [0042]; [0043, wetting agents/surfactants, buffering agents, etc.], [0045, solution evaporates, and deposits compounds]; [0041]; [0046-0047]; [0059]; [0043]; [0017]; [0020]; Claims 1, 7, 18-20). Thus, one of ordinary skill in the art would obviously realize that the instantly claimed coating composition, article, etc. are merely obvious variants of the articles and methods disclosed in ‘940 in view of ‘284.

Claims 1-15 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16 of US8425890 (‘890) in view of US20110251284.
‘890 teaches odor controlling articles which are treated with the same haloactive sulfonamides instantly claimed, specifically chloramine T, which are applied in the same amounts/concentrations to the substrate (which reads on the instantly claimed article which is treated with the claimed compounds), and wherein the composition comprising the haloactive compounds comprises a buffering agent. Because the compounds/compositions of ‘890 comprise most of the instantly claimed components they would therefore form a coating and the actives are the same and are being used in overlapping amounts the articles of ‘890 which have been treated also maintain antimicrobial activity for the same periods of time that are instantly claimed. ‘890 does not claim wherein the haloactive sulfonamide composition forms a coating on the article or wherein the composition comprises a primary coating additive, e.g. HPMC. However, these deficiencies are addressed by ‘284. ‘284 teaches a coating composition comprising applicant’s preferred chloramine T or n-chloro-4-carboxybenzylsulfonamide, and wherein they specifically prefer Chloramine T, which is diluted in water prior to use as a teat dip or spray which comprises the chloramine T or N-chloro-4-carboxybenzylsulfonamide or compound of applicant’s formula I in a concentration of about 0.0005 to about 5% by weight which overlap the instantly claimed ranges are the same ranges as are instantly claimed is allowed to evaporate where it is applied and therefore forms a coat/film on the teat/area it is applied and wherein the diluted composition prior to application comprises a wetting agent/surfactant, a buffering agent which allows the pH to be from 8 to about 9.5 which anticipates the claimed ranges of claims 6-7, and wherein the composition can further comprise a thickener, specifically HPMC which reads on the claimed primary coating additive which would help the coating comprising the active agents stay on the surfaces to which they are applied (see entire document; Claims 1-2, 4-5, 7-10, 12, 14, 19-20; [0042]; [0043, wetting agents/surfactants, buffering agents, etc.], [0045, solution evaporates, and deposits compounds]; [0041]; [0046-0047]; [0059]; [0043]; [0017]; [0020]; Claims 1, 7, 18-20).. Thus, one of ordinary skill in the art would obviously realize that the instantly claimed coating composition, article, etc. are merely obvious variants of the articles and methods disclosed in ‘890 in view of ‘284.

Claims 1-17 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16 of US9987389 (‘389) in view of US20110251284 (‘284). ‘389 claims an odor-controlling article comprising a substrate which has had the instantly claimed haloactive compounds, specifically the instantly claimed chloramine-T or N-chloro-4-carboxybenzenesulfonamide, which are applied in the same amounts/concentrations to the substrate (which reads on the instantly claimed article which is treated with the claimed compounds), and ‘389 teaches wherein a fragrance, surfactant/wetting agent, and buffers can be added to the composition comprising the haloactive sulfonamide which reads on the instantly claimed composition which forms a coat, especially since the buffers are used to maintain the same pH that are instantly claimed. Further because the compounds/compositions of 389 are the same as the instantly claimed compositions which form a coat and the actives are the same and are being used in overlapping amounts the articles of ‘389 which have been treated also maintain antimicrobial activity for the same periods of time. ‘389 merely does not claim wherein the haloactive sulfonamide composition forms a coating on the absorbent article or wherein the coating composition comprises a primary coating additive. However, these deficiencies are addressed by ‘284. ‘284 teaches a coating composition comprising applicant’s preferred chloramine T or n-chloro-4-carboxybenzylsulfonamide, and wherein they specifically prefer Chloramine T, which is diluted in water prior to use as a teat dip or spray which comprises the chloramine T or N-chloro-4-carboxybenzylsulfonamide or compound of applicant’s formula I in a concentration of about 0.0005 to about 5% by weight which overlap the instantly claimed ranges are the same ranges as are instantly claimed is allowed to evaporate where it is applied and therefore forms a coat/film on the teat/area it is applied and wherein the diluted composition prior to application comprises a wetting agent/surfactant, a buffering agent which allows the pH to be from 8 to about 9.5 which anticipates the claimed ranges of claims 6-7, and wherein the composition can further comprise a thickener, specifically HPMC which reads on the claimed primary coating additive which would help the coating comprising the active agents stay on the surfaces to which they are applied (see entire document; Claims 1-2, 4-5, 7-10, 12, 14, 19-20; [0042]; [0043, wetting agents/surfactants, buffering agents, etc.], [0045, solution evaporates, and deposits compounds]; [0041]; [0046-0047]; [0059]; [0043]; [0017]; [0020]; Claims 1, 7, 18-20). Thus, one of ordinary skill in the art would obviously realize that the instantly claimed coating composition, article, etc. are merely obvious variants of the articles and methods disclosed in ‘389 in view of ‘284.

Claims 1-15 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US10653811 (‘811) in view of US20110251284 (‘284). ‘811 claims an odor-controlling article comprising a substrate which has had the instantly claimed haloactive compounds, specifically the instantly claimed chloramine-T or N-chloro-4-carboxybenzenesulfonamide, which are applied in the same amounts/concentrations to the substrate (which reads on the instantly claimed article which is treated with the claimed compounds), and ‘811 teaches wherein a fragrance, surfactant/wetting agent, and buffers can be added to the composition comprising the haloactive sulfonamide which reads on the instantly claimed composition which forms a coating, especially since the buffers are used to maintain the same pH that are instantly claimed. Further because the compounds/compositions of ‘811 comprise the same actives and solvents which form a coating to areas in which the compositions are applied and the actives are the same and are being used in overlapping amounts the articles of ‘811 which have been treated also maintain antimicrobial activity for the same periods of time as are instantly disclosed. ‘811 merely does not claim wherein the haloactive sulfonamide composition forms a coating on the absorbent article and further comprises a primary coating additive. However, these deficiencies are addressed by ‘284. 
‘284 which teaches a composition comprising applicant’s preferred chloramine T or n-chloro-4-carboxybenzylsulfonamide, and wherein they specifically prefer Chloramine T, which is diluted in water prior to use as a teat dip or spray which comprises the chloramine T or N-chloro-4-carboxybenzylsulfonamide or compound of applicant’s formula I in a concentration of about 0.0005 to about 5% by weight which overlap the instantly claimed ranges are the same ranges as are instantly claimed is allowed to evaporate where it is applied and therefore forms a coating/film on the teat/area it is applied and wherein the diluted composition prior to application comprises a wetting agent/surfactant, a buffering agent which allows the pH to be from 8 to about 9.5 which anticipates the claimed ranges of claims 6-7, and wherein the composition can further comprise a thickener, specifically HPMC which reads on the claimed primary coating additive which would help the coating comprising the active agents stay on the surfaces to which they are applied (see entire document; Claims 1-2, 4-5, 7-10, 12, 14, 19-20; [0042]; [0043, wetting agents/surfactants, buffering agents, etc.], [0045, solution evaporates, and deposits compounds]; [0041]; [0046-0047]; [0059]; [0043]; [0017]; [0020]; Claims 1, 7, 18-20).
Thus, one of ordinary skill in the art would obviously realize that the instantly coating composition(s), article, etc. are merely obvious variants of the articles and methods disclosed in ‘389 in view of ‘284.

Claims 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 23, and 25 of copending Application No. 16521212. ‘212 and the instant application both claim articles, specifically polymeric bags/trash bags coated with coating comprising N-chloro-4-carboxybenzenesulfonamide. The instant application merely claims wherein the coated article can be coated with other sulfonamides besides the specifically claimed N-chloro-4-carboxybenzenesulfonamide of ‘212. However, one of ordinary skill in the art would realize that the polymeric bag of ‘212 reads on and/or renders obvious the coated/treated article of instant claims and in fact would anticipate some embodiments of the claimed article of copending ‘212. 
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 112—Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants are directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112 ¶1 "Written Description" Requirement, Rev. 1, 2008; at http://www.uspto.gov/web/menu/written.pdf. 

The claims broadly embrace a coating composition comprising compounds of applicant’s formula (I), wherein the variable n for the number of water molecules in the hydrate is undefined in the claims, necessitating structure/function relationships.
The specification discloses the trihydrate or hexahydrate (n=3 or n=6) as the only two species of hydrate compounds having the required activities. The specification is silent however on any other hydrates of formula I wherein n is any other integer working in the instantly claimed composition. 
However, the specification fails to disclose any additional species or examples of hydrates of formula I. Thus it is clear that Applicants' description of structure and activity regarding the genus of compounds where n is any possible integer to infinity is based in large part on conjecture. The entire scope of claimed hydrates of formula (I) having antimicrobial activity, and having the ability to form coatings were not known in the prior art at the time of the instant invention by Applicants, and include compositions yet to be discovered since n can be any integer to infinity as is instantly claimed. 
As the specification fails to describe the structure and activity for the genus of hydrates of formula (I) except the tri- and hexahydrates, the disclosed two hydrate species of formula (I) does not constitute a substantial portion of the claimed genus. 
Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.
 
As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the numerous possible hydrates of formula I wherein n can be any undefined number as is instantly claimed. The specification merely discloses the structure and function of tri and hexahydrates of formula I e.g. chloramine trihydrate, previously described in the prior art. 
Thus, Applicants have failed to demonstrate possession of the innumerable possible hydrates wherein n can be any integer as is instantly claimed. Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
The disclosed structural features for tri and hexahydrates of formula I forming coatings, do not constitute an adequate description to demonstrate possession of the infinite possible values of n that are instantly claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  

Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described the numerous possible integers of n beyond n=3 and 6 which form coatings of formula (I) compounds. As such, the Artisan of skill could not predict that Applicant possessed any additional species, except for that of tri and hexahydrates of formula (I).
Therefore, the breadth of the claims as reading on an infinite value of n, including those hydrates yet to be discovered; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the innumerable possible hydrates, at the time the application was filed. Thus, it is concluded that the written description requirement is not satisfied.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US20110251284).
--An antimicrobial and odor-reducing coating composition, comprising a halo active aromatic sulfonamide compound of formula (I):

    PNG
    media_image1.png
    259
    292
    media_image1.png
    Greyscale

wherein R1, R2, R3, R4, and R5 are independently selected from hydrogen, COOR’, CON(R”)2, alkoxy, CN, NO2, SO3R”, halogen, substituted or unsubstituted phenyl, sulfonamide, halosulfonamide, N(R”)2, substituted or unsubstituted C1-C12 alkyl, and substituted or unsubstituted aromatic;
R’ is hydrogen, an alkali metal, an alkaline earth metal, substituted C1-C12 alkyl, or unsubstituted C1-C12 alkyl; and
R” is hydrogen or substituted or unsubstituted C1-C12 alkyl, where the two R” groups in CON(R”)2 and N(R”)2 may be independently selected;
X is halogen;
M is an alkali or alkaline earth metal; and
n is the number of water molecules per molecule of the sulfonamide compound; a primary coating additive; and a solvent.

Regarding claims 1-4, 7-13, and 15, Schneider teaches a coating composition comprising applicant’s preferred chloramine T or n-chloro-4-carboxybenzylsulfonamide, and wherein they specifically prefer Chloramine T, which is diluted in water (Which reads on the claimed solvent and the n H2O molecules of the compound) prior to use as a teat dip or spray which comprises the chloramine T or N-chloro-4-carboxybenzylsulfonamide or compound of applicant’s formula I in a concentration of about 0.0005 to about 5% by weight which overlap the instantly claimed ranges/are the same ranges as are instantly claimed is allowed to evaporate and therefore forms a coat/film on the teat/area it is applied and wherein the diluted composition prior to application comprises a wetting agent/surfactant, a buffering agent which allows the pH to be from 8 to about 9.5 which anticipates the claimed ranges of claim 9 (see entire document; Examples 1-2, Claims 1-2, 4-5, 7-10, 12, 14, 19-20; [0042]; [0043, wetting agents/surfactants, buffering agents, etc.], [0045, solution evaporates, and deposits compounds]; [0041]; [0046-0047]) and Schneider teaches wherein the composition can further comprise the claimed cellulose/cellulose derivatives in amounts of 0.1 to 5 wt% of the solution which reads on the instantly claimed ranges in claims 1, 5, 7 ([0059]; [0043]; [0017]; [0020]; Claims 1, 7, 18-20; Examples 1-2) which are the claimed primary coating additives which Schneider refers to as thickening agents. Schneider further teaches wherein the water/solvent is present as the balance of the composition/is present in amounts of about 20 wt% to about 99.9 wt% (See claims; [0068]; examples; [0019-0020]; [0062]).
	Regarding claims 14-15, Schneider teaches wherein when the water/solution evaporates after application to the teat as a spray or dip forms a coat/film on the teat/area it is applied e.g. it is left on the teat and thereby adheres to the teat especially since it comprises the same primary coating additives that are instantly claimed, e.g. cellulose derivatives (See entire document; Claims 1-2, 4-5, 7-10, 12, 14, 19-20; [0042]; [0043, wetting agents/surfactants, buffering agents, etc.], [0045, solution evaporates, and deposits compounds]; [0041]; [0046-0047]; claims; [0068]; examples 1-2; [0019-0020]; [0062]), and because Schneider teaches wherein when the water/solution evaporates after application to the teat as a spray or dip forms a coat/film on the teat/area, the treated teat/area with the film reads on the instantly claimed article having an antimicrobial and/or odor-reducing coating film on a surface thereof and anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US20110251284) as applied to claims 1-5, 7-15 above and further in view of Harmonyx (https://web.archive.org/web/20120604230432/https://www.alufplastics.com/productline.php?category=harmonyx), as evidenced by Bagai (https://homesteady.com/13421341/what-are-trash-bags-made-of).
Applicant’s claim:
	--An antimicrobial and odor-reducing coating composition, comprising a halo active aromatic sulfonamide compound of formula (I):

    PNG
    media_image1.png
    259
    292
    media_image1.png
    Greyscale

wherein R1, R2, R3, R4, and R5 are independently selected from hydrogen, COOR’, CON(R”)2, alkoxy, CN, NO2, SO3R”, halogen, substituted or unsubstituted phenyl, sulfonamide, halosulfonamide, N(R”)2, substituted or unsubstituted C1-C12 alkyl, and substituted or unsubstituted aromatic;
R’ is hydrogen, an alkali metal, an alkaline earth metal, substituted C1-C12 alkyl, or unsubstituted C1-C12 alkyl; and
R” is hydrogen or substituted or unsubstituted C1-C12 alkyl, where the two R” groups in CON(R”)2 and N(R”)2 may be independently selected;
X is halogen;
M is an alkali or alkaline earth metal; and
n is the number of water molecules per molecule of the sulfonamide compound; a primary coating additive; and a solvent.

--wherein the article treated is a trash bag.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	As discussed above regarding claims 1-13, and 15, Schneider teaches a coating composition comprising applicant’s preferred chloramine T or n-chloro-4-carboxybenzylsulfonamide, and wherein they specifically prefer Chloramine T, which is diluted in water (Which reads on the claimed solvent and the n H2O molecules of the compound) prior to use as a teat dip or spray which comprises the chloramine T or N-chloro-4-carboxybenzylsulfonamide or compound of applicant’s formula I in a concentration of about 0.0005 to about 5% by weight which overlap the instantly claimed ranges/are the same ranges as are instantly claimed is allowed to evaporate and therefore forms a coat/film on the teat/area it is applied and wherein the diluted composition prior to application comprises a wetting agent/surfactant, a buffering agent which allows the pH to be from 8 to about 9.5 which anticipates the claimed ranges of claim 9 (see entire document; examples 1-2, Claims 1-2, 4-5, 7-10, 12, 14, 19-20; [0042]; [0043, wetting agents/surfactants, buffering agents, etc.], [0045, solution evaporates, and deposits compounds]; [0041]; [0046-0047]) and regarding claims 5-6 Schneider teaches wherein the composition can further comprise the claimed cellulose/cellulose derivatives, specifically hydroxypropyl methyl cellulose in amounts of 0.1 to 5 wt% of the solution which reads on the instantly claimed ranges in claim 7 ([0059]; [0043]; [0017]; [0020]; Claims 1, 7, 18-20; examples 1-2) which are the claimed primary coating additives which Schneider refers to as thickening agents. Schneider further teaches wherein the water/solvent is present as the balance of the composition/is present in amounts of about 20 wt% to about 99.9 wt% (See claims; [0068]; examples; [0019-0020]; [0062]).
	Regarding claims 14-15, Schneider teaches wherein when the water/solution evaporates after application to the teat as a spray or dip forms a coat/film on the teat/area it is applied e.g. it is left on the teat/adheres to the teat especially since it comprises the same primary coating additives that are instantly claimed, e.g. HPMC (See entire document; examples 1-2, Claims 1-2, 4-5, 7-10, 12, 14, 19-20; [0042]; [0043, wetting agents/surfactants, buffering agents, etc.], [0045, solution evaporates, and deposits compounds]; [0041]; [0046-0047]; claims; [0068]; examples; [0019-0020]; [0062]), and because Schneider teaches wherein when the water/solution evaporates after application to the teat as a spray or dip forms a coat/film on the teat/area, the treated teat/area with the film reads on the instantly claimed article having an antimicrobial and/or odor-reducing coating film on a surface thereof. 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 16-17, Schneider does not specifically teach wherein the article is a trash bag or wherein the coating is on an inner or outer surface of the trash bag. However, Schneider does teach at paragraphs 93-94 that the composition can be applied to materials of construction and can be used to pre-treat raw materials so that the compound is on standby or remove odors from raw-materials, and they later state that raw materials includes poly bags, backsheets, etc. 
	As is evidenced by Bagai poly bags would include trash bags, because both are made with polyethylene which is the same material that is most commonly used for trash bags (See Bagai Function/Raw materials sections).
	Further it was known in the art to put antimicrobials into/onto trash bags, e.g. Harmonyx trash bags that have antimicrobial and odor protection on an inner surface and/or an outer surface, etc.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to coat the outside of trash bags and/or to place antimicrobial between the layers of the trash bag with the coating composition of Schneider in order to develop the instantly claimed coated trash bags because Schneider teaches that poly bags can be treated with their composition which is left to dry as per [0085] and [0093-0094] and subsequently forms a coating on the surface as Schneider teaches a residue/coating comprising the active halosulfonamide is left behind. It would have been obvious to use this on trash bags or in between layers of a trashbag, which are typically poly bags, because it was already known to treat trash bags with antiodor antimicrobials which help with the trash smell and which prevent the handler from contacting microbes present in/from the waste touching the bag which could be harmful even as the bag stretches and the coating in between the layers would not wear away.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	Claims 1-17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616